DETAILED ACTION
	Claims 1, 3-9, 11-14, and 16-23 are currently pending. Claims 2, 10, and 15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the section titled “Dependent Claims”, filed 1/13/2022, with respect to the rejections of claims 4-5 and 17 under Liu (US 2021/0172741 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Subramanian (US 2021/0034889 A1).
Applicant’s arguments with respect to claims 1, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora Esquivel (US 2019/0220043 A1), in view of Jones (US 2019/0213438 A1) and Koie (US 2011/0193721 A1).

	Regarding claim 1, Zamora Esquivel teaches a robot (In paragraph [0021], Zamora Esquivel discloses an autonomous robot 102) to determine a position in a local area (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region), comprising:
a camera (In paragraph [0024], Zamora Esquivel discloses am image sensor 114 (e.g., a camera) on the robot 102) configured to photograph a space in which the robot is to be provided (In paragraph [0024], Zamora Esquivel discloses that the image sensor 114 is configured to capture images of the premises of the environment 100; see also paragraph [0021], where Zamora Esquivel discloses that the environment 100 is one in which the autonomous robot 102 may navigate);
a controller (In paragraph [0068], Zamora Esquivel discloses that the robot 102 can be implemented by, for example, one or more programmable controller(s)) configured to:

identify, by a local area classifier, at least one local area, from among a plurality of local areas of the space, corresponding to location of the robot (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; the examiner understands that the robot must make a determination of which region it is located within in order to select the corresponding neural network model and operate as is disclosed; see also paragraph [0025], where Zamora Equivel discloses that each region 118 is associated with a correspond tag or identifier 120),
select one of a plurality of position estimators based on the identified at least one local area (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; where the selected neural network model is considered by the examiner to be a position estimator, where the robot uses the neural network model with an input image to output its position within the corresponding region), wherein each of the plurality of position estimators is separately associated with information of a different corresponding one of the local areas (In paragraphs [0029] and [0030], Zamora Esquivel discloses that separate neural network models are generated for each different region 118), and

a driver configured to move the robot (In fig. 13 and paragraphs [0063] and [0066], Zamora Esquivel discloses that the robot 102 includes a movement controller 1308 that controls movement of the robot 102; see also paragraph [0022], where Zamora Esquivel discloses that the robot 102 may be “capable of autonomously moving through the environment 100, whether by flying (as with a UAV) or travelling on the ground (e.g., via wheels, robotic legs, etc.)”),
wherein, when the local area classifier is to identify two or more local areas corresponding to the location of the robot, the controller is configured to select one of the two or more local areas based on local area information on the local area in which the robot is previously located (In paragraph [0037], Zamora Esquivel discloses that the “the navigation assistance system 112 may identify the particular regions 118 defining a travel path the robot 102 is to follow to arrive at the final destination 126” by providing to the robot 102 navigation assistance data including “the neural network models associated with the regions 118 corresponding to the travel path the robot 102 is to follow” and “an indication of the sequence or series of regions 118 (including their order) through which the robot 102 is to navigate so that the robot 102 can evaluate the correct model at any given point in time while moving along the designated travel path to the final destination 126”; the examiner understands an indication of the sequence of regions used by the robot to select the correct neural network models in order to mean that, in this embodiment, the robot selects the neural network model corresponding to the selected 
Zamora Esquivel does not explicitly disclose wherein the local area classifier is configured to use time series data and remove previous position information within a predetermined range and to reflect new input using time series data to reflect time dependent information.
However, Jones teaches a controller (In paragraph [0081], Jones teaches that the mobile robot 102 includes a control module 110 that controls various components of the mobile robot 102) configured to:
identify, by a local area classifier (In fig. 1 and paragraph [0083], Jones teaches that the mobile robot 102 includes a recognition module 122), at least one local area, from among a plurality of local areas of the space, corresponding to location of the robot (In paragraph [0083], Jones teaches that the recognition module 122 includes a neural network 124 trained to recognize scenes and determine which room (local area) the mobile robot 102 is located),
wherein the local area classifier is configured to use time series data and to reflect new input using time series data to reflect time dependent information (In paragraphs [0082]-[0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 to capture images of the surroundings and allow the mobile robot to recognize scenes and objects in the images to determine which room the mobile robot 102 is located via the neural network 124; in paragraph [0067], Jones teaches that “the mobile robot navigates in the house to perform cleaning tasks, captures images of objects in the house, and updates the neural network to recognize the specific rooms and objects in the house”; the examiner understands the images applied to the neural network 124 to be time series data, 
Jones is considered to be analogous to the claimed invention, as they both pertain to a robot identifying the area in which it is located via image recognition techniques. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the local area classifier of Jones with the robot of Zamora Esquivel. Its implementation is advantageous in that it allows the robot as disclosed by Zamora Esquivel to identify the local area in which it resides without relying only on information provided from the path through which the robot will travel through the local areas. This way, the robot has more freedom in how it can navigate through the environment, or can otherwise verify it is moving through the correct local areas.
Although Zamora Esquivel discloses determining and reporting the robot’s relative position and orientation in paragraph [0039], and Jones teaches that the controller 706 tracks and updates the positions and orientations of the mobile cleaning robot 102 over time in paragraph [0123], the combination of Zamora Esquivel and Jones does not explicitly disclose removing previous position information within a predetermined range.
However, Koie teaches removing previous position information within a predetermined range (In paragraph [0030], Koie teaches that a history of the position of the vehicle is stored in memory device 6where the maximum number of points storable in memory device 6 is predetermined and the oldest vehicle position (within a predetermined range) among the stored vehicle positions is deleted and the new vehicle position is recorded).
Koie is considered analogous to the claimed invention in that they both pertain to storing position information of a mobile body and removing position data within a predetermined range. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to delete an oldest position to record a new position as taught by Koie with the robot 

Regarding claim 3, Jones further teaches wherein the local area classifier is configured to:
generate a first prediction result based on a first image input at a first time point (In paragraphs [0082] and [0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 that are configured to capture images of the surroundings, and includes a recognition module 122 including a neural network 124 that can be, for example, trained to recognize scenes and determine which room the mobile robot 102 is located; the examiner understands the recognition module 122 to function as the local area classifier and the detected room to be equivalent to a detected local area; see also paragraph [0060], where Jones teaches that “as the mobile robot spends more time in the environment, the neural network is trained with more images of the objects in the environment and the accuracy of recognizing the objects increases over time”, where the indication of accuracy discloses that the determination is equivalent to a prediction) and to generate a second prediction result based on a second image input at a second time point (In paragraph [0067], Jones teaches that “the mobile robot navigates in the house to perform cleaning tasks, captures images of objects in the house, and updates the neural network to recognize the specific rooms and objects in the house,” indicating that the mobile robot captures a second image at a second point in time for use by the neural network),
wherein the second time point is subsequent to the first time point (Where the mobile robot as taught by Jones captures both a first and second image, the examiner understands an embodiment wherein the point in time that the second image is captured to be subsequent to the first), and
wherein a similarity between the identified at least one local area and a first local area corresponding to the first prediction result is less than or equal to a similarity between the identified at least one local area and a second local area corresponding to the second prediction result (In paragraph 

Regarding claim 14, Zamora Esquivel discloses a method for estimating a position in a local area (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region), comprising:
photographing, by a camera of a robot, a space in which the robot is to be provided (In paragraph [0024], Zamora Esquivel discloses that the image sensor 114 is configured to capture images of the premises of the environment 100; see also paragraph [0021], where Zamora Esquivel discloses that the environment 100 is one in which the autonomous robot 102 may navigate);
identifying, by a local area classifier of a controller of the robot, at least one local area, of a plurality of local areas of the space, corresponding to location of the robot (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; the examiner understands that the robot must make a determination of which region it is located within in order to select the corresponding neural network model and operate as is disclosed; see also paragraph [0025], 
selecting, by the controller, a position estimator from among a plurality of position estimators based on the identified at least one local area (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; where the selected neural network model is considered to be a position estimator, where the robot uses the neural network model to output its position within the region); and 
providing, by the selected one of the position estimators, position information on the position of the robot in the at least one local area (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; where the selected neural network model is considered to be a position estimator, where the robot uses the neural network model to output its position within the region);
wherein when the local area classifier identifies at least two local areas corresponding to the location of the robot, selecting, by the controller, one of the at least two local areas based on local area information on the local area in which the robot is previously located (In paragraph [0037], Zamora Esquivel discloses that the “the navigation assistance system 112 may identify the particular regions 118 defining a travel path the robot 102 is to follow to arrive at the final destination 126” by providing to the robot 102 navigation assistance data including “the neural network models associated with the regions 118 corresponding to the travel path the robot 102 is to follow” and “an indication of the sequence or series of regions 118 (including their order) through which the robot 102 is to navigate so that the robot 
Zamora Esquivel does not explicitly disclose wherein the local area classifier uses time series data and removes previous position information within a predetermined range and reflects new input using time series data to reflect time dependent information.
However, Jones teaches a controller (In paragraph [0081], Jones teaches identifying, by a local area classifier (In fig. 1 and paragraph [0083], Jones teaches that the mobile robot 102 includes a recognition module 122), at least one local area, of a plurality of local areas of the space, corresponding to location of the robot (In paragraph [0083], Jones teaches that the recognition module 122 includes a neural network 124 trained to recognize scenes and determine which room (local area) the mobile robot 102 is located),
wherein the local area classifier uses time series data and reflects new input using time series data to reflect time dependent information (In paragraphs [0082]-[0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 to capture images of the surroundings and allow the mobile robot to recognize scenes and objects in the images to determine which room the mobile robot 102 is located via the neural network 124; in paragraph [0067], Jones teaches that “the mobile robot navigates in the house to perform cleaning tasks, captures images of objects in the house, and updates 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jones with the method of Zamora Esquivel. Its implementation is advantageous in that it allows the robot as disclosed by Zamora Esquivel to identify the local area in which it resides without relying only on information provided from the path through which the robot will travel through the local areas. This way, the robot has more freedom in how it can navigate through the environment, or can otherwise verify it is moving through the correct local areas.
Although Zamora Esquivel discloses determining and reporting the robot’s relative position and orientation in paragraph [0039], and Jones teaches that the controller 706 tracks and updates the positions and orientations of the mobile cleaning robot 102 over time in paragraph [0123], the combination of Zamora Esquivel and Jones does not explicitly disclose removing previous position information within a predetermined range.
However, Koie teaches removing previous position information within a predetermined range (In paragraph [0030], Koie teaches that a history of the position of the vehicle is stored in memory device 6where the maximum number of points storable in memory device 6 is predetermined and the oldest vehicle position (within a predetermined range) among the stored vehicle positions is deleted and the new vehicle position is recorded).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to delete an oldest position to record a new position as taught by Koie with the method of Zamora Esquivel and Jones, where doing so allows the maximum number of positions to be stored, and only deleting position data to make room for new position data to be stored.

Regarding claim 16, Jones further teaches generating, by the local area classifier, a first prediction result based on a first image input at a first time point (In paragraphs [0082] and [0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 that are configured to capture images of the surroundings, and includes a recognition module 122 including a neural network 124 that can be, for example, trained to recognize scenes and determine which room the mobile robot 102 is located; the examiner understands the recognition module 122 to function as the local area classifier and the detected room to be equivalent to a detected local area) and generating a second prediction result based on a second image input at a second time point (In paragraph [0067], Jones teaches that “the mobile robot navigates in the house to perform cleaning tasks, captures images of objects in the house, and updates the neural network to recognize the specific rooms and objects in the house,” indicating that the mobile robot captures a second image at a second point in time for use by the neural network),
wherein the second time point is subsequent to the first time point (Where the mobile robot as taught by Jones captures both a first and second image, the examiner understands an embodiment wherein the point in time that the second image is captured to be subsequent to the first) and
wherein a similarity between the identified at least one local area and a first local area corresponding to the first prediction result is less than or equal to a similarity between the identified at least one local area and a second local area corresponding to the second prediction result (In paragraph [0060], Jones teaches that “as the mobile robot spends more time in the environment, the neural network is trained with more images of the objects in the environment and the accuracy of recognizing the objects increases over time”; the examiner understands an embodiment in which the first image is used to update the neural network used to identify the room in which the mobile robot is present, and .

Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora Esquivel, Jones, and Koie, in view of Subramanian (US 2021/0034889 A1) and Ma (US 2020/0327367 A1).

Regarding claim 4, Jones further teaches wherein the local area classifier is configured to identify the local area in which the robot is currently located based on the photographed plurality of images (In paragraphs [0082] and [0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 that are configured to capture images of the surroundings, and includes a recognition module 122 including a neural network 124 that can be, for example, trained to recognize scenes and determine which room the mobile robot 102 is located; the examiner understands the recognition module 122 to function as the local area classifier and the detected room to be equivalent to a detected local area).
The combination of Zamora Esquivel, Jones, and Koie does not explicitly disclose wherein when the robot is determined to be located at an intersection in the space, the controller is configured to control the driver to move the robot while forming a closed-loop path at the intersection, and control the camera to photograph a plurality of images.
However, Subramanian teaches wherein when the robot is determined to be located at an intersection in the space, the controller is configured to control the camera to photograph a plurality of images (In paragraphs [0028]-[0029], Subramanian teaches that when at an intersection, a vehicle captures images of the area and determines one or more characteristics and information regarding the features of the traffic intersection, where neural networks may be used to analyze the images to identify 
Subramanian is considered to be analogous to the claimed invention in that they both pertain to a robot that captures images when at an intersection to determine characteristics of the intersection. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement capturing images at an intersection as Subramanian teaches with the robot of Zamora Esquivel, Jones, and Koike, as doing so allows the robot to position and orient itself at the intersection before it makes its next navigational move or decision, improving the robot’s understanding of its relationship to its surrounding environment, thereby improving the accuracy of the robot’s navigation, where an intersection presents at least two or more ways for the robot to advance.
The combination of Zamora Esquivel, Jones, Koie, and Subramanian does not explicitly disclose wherein the controller is configured to control the driver to move the robot while forming a closed-loop path and control the camera to photograph a plurality of images.
However, Ma teaches wherein the controller is configured to control the driver to move the robot while forming a closed-loop path and control the camera to photograph a plurality of images (In paragraph [0133], Ma teaches a camera sweep forming a closed loop, where the robot moves in a complete 360 degree sweep (closed-loop path)).
Ma is considered to be analogous to the claimed invention as they both pertain to localizing a position and orientation within an environment based on images acquired by a camera. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a camera sweep as taught by Ma with the robot of Zamora Esquivel, Jones, Koie, and Subramanian, as doing so allows the robot to capture a complete 360 degree image of its surrounding environment, while ending in the same position where it began. This is advantageous, as the robot is able to gather more information about its surrounding environment from multiple reference 

Regarding claim 5, Jones further teaches wherein the local area classifier is configured to identify the local area in which the robot is currently located based on the photographed plurality of images (In paragraphs [0082] and [0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 that are configured to capture images of the surroundings, and includes a recognition module 122 including a neural network 124 that can be, for example, trained to recognize scenes and determine which room the mobile robot 102 is located; the examiner understands the recognition module 122 to function as the local area classifier and the detected room to be equivalent to a detected local area).
The combination of Zamora Esquivel and Jones does not explicitly disclose wherein when the robot is determined to not be located at an intersection in the space, the controller is to control the driver to move the robot from a first position which is a current robot position to a second position and return back to the first position, and the controller is to control the camera to photograph a plurality of images when the robot returns to the first position or photograph a plurality of images while rotating when the robot is located at the first position.
However, Subramanian teaches Liu teaches wherein when the robot is determined to be located at an intersection in the space, the controller is configured to control the camera to photograph a plurality of images (In paragraphs [0028]-[0029], Subramanian teaches that when at an intersection, a vehicle captures images of the area and determines one or more characteristics and information regarding the features of the traffic intersection, where neural networks may be used to analyze the images to identify known or defined characteristics; see also paragraph [0063], where the embodiments may be utilized by robots, for example at an aisle intersection in a store). The examiner understands 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement capturing images at an intersection as Subramanian teaches with the robot of Zamora Esquivel, Jones, and Koike, as doing so allows the robot to position and orient itself at the intersection before it makes its next navigational move or decision, improving the robot’s understanding of its relationship to its surrounding environment, thereby improving the accuracy of the robot’s navigation, where an intersection presents at least two or more ways for the robot to advance.
The combination of Zamora Esquivel, Jones, Koie, and Subramanian does not explicitly disclose wherein the controller is to control the driver to move the robot from a first position which is a current robot position to a second position and return back to the first position, and the controller is to control the camera to photograph a plurality of images when the robot returns to the first position or photograph a plurality of images while rotating when the robot is located at the first position.
However, Ma teaches wherein the controller is to control the driver to move the robot from a first position which is a current robot position to a second position and return back to the first position, and the controller is to control the camera to photograph a plurality of images when the robot returns to the first position (In paragraph [0133], Ma teaches a camera sweep forming a closed loop, where the robot moves in a complete 360 degree sweep (at least from a first position to a second position and back to the first position)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a camera sweep as taught by Ma with the robot of Zamora Esquivel, Jones, Koie, and Subramanian, as doing so allows the robot to capture a complete 360 degree image of its surrounding environment, while ending in the same position where it began. This is advantageous, as the robot is able to gather more information about its surrounding environment from multiple reference 

Regarding claim 17, Jones teaches receiving, by the local area classifier, a plurality of images photographed by the robot (In paragraphs [0082] and [0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 that are configured to capture images of the surroundings, and includes a recognition module 122 including a neural network 124 that can be, for example, trained to recognize scenes and determine which room the mobile robot 102 is located; the examiner understands the recognition module 122 to function as the local area classifier).
The combination of Zamora Esquivel, Jones, and Koie does not explicitly disclose instructing the robot to move while forming a closed-loop path at an intersection based on the controller determining that the robot is currently located at the intersection based on the image,
moving from a first position which is a current robot position to a second position and returning back to the first position based on a determination that the robot is not currently located at the intersection or instructing rotation of the camera sensor when the robot is located at the first position.
However, Subramanian teaches instructing the robot at an intersection based on the controller determining that the robot is currently located at the intersection or based on a determination that the robot is not currently located at the intersection (In paragraphs [0028]-[0029], Subramanian teaches that when at an intersection, a vehicle captures images of the area and determines one or more characteristics and information regarding the features of the traffic intersection, where neural networks may be used to analyze the images to identify known or defined characteristics; see also paragraph [0063], where the embodiments may be utilized by robots, for example at an aisle intersection in a store; the examiner understands that the robot must still operate when it is determined that the robot is not at an intersection).

The combination of The combination of Zamora Esquivel, Jones, Koie, and Subramanian does not explicitly disclose instructing the robot to move while forming a closed-loop path,
moving from a first position which is a current robot position to a second position and returning back to the first position or instructing rotation of the camera sensor when the robot is located at the first position.
However, Ma teaches instructing the robot to move while forming a closed-loop path (In paragraph [0133], Ma teaches a camera sweep forming a closed loop, where the robot moves in a complete 360 degree sweep (closed-loop path)),
moving from a first position which is a current robot position to a second position and returning back to the first position (The examiner understands that the closed-loop path driven in the camera sweep must include at least movement from a first position to a second position and back to the first position) or instructing rotation of the camera sensor when the robot is located at the first position (In paragraph [0133], Ma teaches that the robot may alternatively turn around (rotate) in a complete 360 degree sweep).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a camera sweep as taught by Ma with the method of Zamora Esquivel, Jones, Koie, and Subramanian, as doing so allows the robot to capture a complete 360 degree image of its surrounding environment, while ending in the same position where it began. This is .

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora Esquivel, in view of Lyu (CN 109885639 A).

Regarding claim 6, the combination of Zamora Esquivel, Jones, and Koie does not explicitly disclose wherein the controller is configured to:
identify intersections based on images photographed during movement of the robot or a pre-stored map, and
calculate a distance between the identified intersections to divide the space in which the robot moves into one of the local areas having one of the intersections or the local areas disposed between the identified intersection.
However, Lyu teaches wherein the controller is configured to:
identify intersections based on a pre-stored map (On page 2 of the provided translation, Lyu teaches in step S121 determining “a road segment according to urban road network information,” where “the distance between adjacent intersections is a road segment”; the examiner understands that the intersections must be identified in order to determine the road segments, where urban road network information is equivalent to a pre-stored map), and
calculate a distance between the identified intersections to divide the space in which the robot moves into one of the local areas having one of the intersections or the local areas disposed between the identified intersection (On page 2 of the provided translation, Lyu teaches in step S121 determining “a road segment according to urban road network information,” where “the distance between adjacent 
Lyu is considered to be analogous to the claimed invention, as they both pertain to segmenting map data based on the locations of and distance between identified intersections. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement dividing the map data as Lyu teaches with the robot of Zamora Esquivel, Jones, and Koie, as doing so differentiates the intersections from the road segments, where the robot may need to behave differently in each type of region. For example, the robot may only travel in one direction (along one line) across a region identified to be a road segment, where the robot may need to navigate in multiple different ways in a region identified as including an intersection. This is advantageous, as if the robot understands which regions contain an intersection, it can perform simpler behaviors in regions that do not contain intersections, increasing the efficiency of the system.

Regarding claim 7, Zamora Esquivel further discloses wherein the local area comprises an overlapping area overlapping an adjacent local area of the plurality of local areas (In paragraphs [0027] and [0028], Zamora Esquivel discloses that “adjacent ones of the regions 118 are positioned so as to overlap” and that “each region 118 overlaps with at least one adjacent region 118 such that the center points 122 of the adjacent regions are located within the boundaries of each other”).

Regarding claim 8, Jones further teaches wherein the local area classifier is configured to receive the photographed images of the plurality of local area and perform learning on the local areas based on the photographed images (In paragraph [0067], Jones teaches that “the mobile robot navigates in the 

Regarding claim 18, the combination of Zamora Esquivel, Jones, and Koie does explicitly discloses the method further comprising: 
identifying, by the controller, intersections based on images photographed during movement of the robot or a pre-stored map; and
calculating a distance between the identified intersections to divide the space in which the robot moves into one of the local areas having the intersection or the local areas disposed between the identified intersections.
However, Lyu teaches identifying intersections based on a pre-stored map (On page 2 of the provided translation, Lyu teaches in step S121 determining “a road segment according to urban road network information,” where “the distance between adjacent intersections is a road segment”; the examiner understands that the intersections must be identified in order to determine the road segments, where urban road network information is equivalent to a pre-stored map); and
calculating a distance between the identified intersections to divide the space in which the robot moves into one of the local areas having the intersection or the local areas disposed between the identified intersections (On page 2 of the provided translation, Lyu teaches in step S121 determining “a road segment according to urban road network information,” where “the distance between adjacent intersections is a road segment”; the distance between intersections must be calculated in order to determine the road segments, where the examiner understands the intersections to be local areas having the intersections, and the road segments to be the local areas disposed between the identified intersections).


Regarding claim 19, Zamora Esquivel further discloses wherein the local area comprises an overlapping area overlapping with an adjacent local area of the plurality of local areas (In paragraphs [0027] and [0028], Zamora Esquivel discloses that “adjacent ones of the regions 118 are positioned so as to overlap” and that “each region 118 overlaps with at least one adjacent region 118 such that the center points 122 of the adjacent regions are located within the boundaries of each other”).

Regarding claim 20, Jones further teaches receiving, by the local area classifier, the image photographed for each local area and to perform learning on the local areas based on the photographed images (In paragraph [0067], Jones teaches that “the mobile robot navigates in the house to perform cleaning tasks, captures images of objects in the house, and updates the neural network to recognize the specific rooms and objects in the house”).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Zamora Esquivel and Koie.


a communicator configured to receive, from the robot, an image of a space in which the robot is provided (In paragraph [0115], Jones discloses that “the robot 202 sends images of the home 400 to the remote computing system 204”’ the remote computing system 204 must include a communicator in order in order to receive the images from the robot 202 as disclosed);
a local area classifier configured to identify at least one local area, from a plurality of local areas of the space, corresponding to a location of the robot, based on the received image (In paragraph [0083], Jones discloses that recognition module 122 includes “a neural network 124 that can be, for example, trained to recognize scenes and determine which room the mobile robot 102 is located”; in paragraph [0092], Jones discloses that, in the embodiment of the remote computing system 204, the remote computing system 204 includes a recognition module 212 that functions similarly to recognition module 122 of the mobile robot in the example of fig. 1, and that the recognition module 212 includes one or more neural networks 214, similar to neural network 124);
a server controller configured to provide position information of the position of the robot in the at least one local area (In paragraph [0157], Jones discloses that the robot 102 can use the camera 120 to capture images of its surroundings in the home 300 to determine the location of the robot 102 on the map 116; see also paragraph [0154], where Jones discloses that operations of the mobile cleaning robot 102 may be executed by the remote computing system 204),

wherein the local area classifier is configured to use time series data and to reflect new input using time series data to reflect time dependent information (In paragraphs [0082]-[0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 to capture images of the surroundings and allow the mobile robot to recognize scenes and objects in the images to determine which room the mobile robot 102 is located via the neural network 124; in paragraph [0067], Jones teaches that “the mobile robot navigates in the house to perform cleaning tasks, captures images of objects in the house, and updates the neural network to recognize the specific rooms and objects in the house”; the examiner understands the images applied to the neural network 124 to be time series data, where the robot acquires the images over time as it moves and reflects the position of the robot and what room it is located in (time dependent information)).
Jones does not explicitly disclose plurality position estimators each associated with information of a separate corresponding one of the local areas, and one of the position estimators is selected to estimate a position of robot based on the identified at least one local area and based on the image;
wherein, when the local area classifier is to identify two or more local areas corresponding to the location of the robot, the server controller is configured to select one of the two or more local areas based on local area information on the local area in which the robot is previously located; and
removing previous position information within a predetermined range.

wherein, when the local area classifier is to identify two or more local areas corresponding to the location of the robot, the server controller is configured to select one of the two or more local areas based on local area information on the local area in which the robot is previously located (In paragraph [0037], Zamora Esquivel discloses that the “the navigation assistance system 112 may identify the particular regions 118 defining a travel path the robot 102 is to follow to arrive at the final destination 126” by providing to the robot 102 navigation assistance data including “the neural network models associated with the regions 118 corresponding to the travel path the robot 102 is to follow” and “an indication of the sequence or series of regions 118 (including their order) through which the robot 102 is to navigate so that the robot 102 can evaluate the correct model at any given point in time while moving along the designated travel path to the final destination 126”; the examiner understands an indication of the sequence of regions used by the robot to select the correct neural network models in order to mean that, in this embodiment, the robot selects the neural network model corresponding to the selected region from among the plurality of neural network models based at least on part in the region in which it was previously located in order to correctly travel the provided sequence as disclosed; see also paragraphs [0028] and [0029], where Zamora Esquivel discloses that the regions 118 are positioned 
Zamora Esquivel is considered to be analogous to the claimed invention, as they both pertain to determining the position of a robot within a specified region via image recognition techniques. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using a plurality of position estimators corresponding to each map region as taught by Zamora Esquivel with the cloud server of Jones, as by limiting each position estimator to only a subsection of the total environment, “the processing capacity needed to evaluate each model is significantly smaller than the processing capacity required to implement many known navigation techniques that may, for example, include a map of the entire environment” as Zamora Esquivel suggests in paragraph [0029].
Although Zamora Esquivel discloses determining and reporting the robot’s relative position and orientation in paragraph [0039], and Jones teaches that the controller 706 tracks and updates the positions and orientations of the mobile cleaning robot 102 over time in paragraph [0123], the combination of Zamora Esquivel and Jones does not explicitly disclose removing previous position information within a predetermined range.
However, Koie teaches removing previous position information within a predetermined range (In paragraph [0030], Koie teaches that a history of the position of the vehicle is stored in memory device 6where the maximum number of points storable in memory device 6 is predetermined and the oldest vehicle position (within a predetermined range) among the stored vehicle positions is deleted and the new vehicle position is recorded).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to delete an oldest position to record a new position as taught by Koie with the 

Regarding claim 11, Jones discloses wherein the local area classifier is configured to:
generate a first prediction result based on a first image input at a first time point (In paragraphs [0082] and [0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 that are configured to capture images of the surroundings, and includes a recognition module 122 including a neural network 124 that can be, for example, trained to recognize scenes and determine which room the mobile robot 102 is located; the examiner understands the recognition module 122 to function as the local area classifier and the detected room to be equivalent to a detected local area; see also paragraph [0060], where Jones teaches that “as the mobile robot spends more time in the environment, the neural network is trained with more images of the objects in the environment and the accuracy of recognizing the objects increases over time”, where the indication of accuracy discloses that the determination is equivalent to a prediction) and to generate a second prediction result based on a second image input at a second time point (In paragraph [0067], Jones teaches that “the mobile robot navigates in the house to perform cleaning tasks, captures images of objects in the house, and updates the neural network to recognize the specific rooms and objects in the house,” indicating that the mobile robot captures a second image at a second point in time for use by the neural network),
wherein the second time point is subsequent to the first time point (Where the mobile robot as taught by Jones captures both a first and second image, the examiner understands an embodiment wherein the point in time that the second image is captured to be subsequent to the first), and
wherein a similarity between the identified at least one local area and a first local area corresponding to the first prediction result is less than or equal to a similarity between the identified at least one local area and a second local area corresponding to the second prediction result (In paragraph .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Zamora Esquivel, and Koie, in view of Lyu.

Regarding claim 12, the combination of Jones, Zamora Esquivel, and Koie does not explicitly disclose wherein the server controller is configured to:
identify intersections based on images photographed during movement of the robot or a pre-stored map,
calculate a distance between the identified intersections, and
classify the space in which the robot moves into one of the local areas having the intersection or at least two local areas having at least one overlapping area.
However, Lyu teaches wherein the server controller is configured to:
identify intersections based on a pre-stored map (On page 2 of the provided translation, Lyu teaches in step S121 determining “a road segment according to urban road network information,” where “the distance between adjacent intersections is a road segment”; the examiner understands that the intersections must be identified in order to determine the road segments, where urban road network information is equivalent to a pre-stored map),

classify the space in which the robot moves into one of the local areas having the intersection or at least two local areas having at least one overlapping area (On page 2 of the provided translation, Lyu teaches in step S121 determining “a road segment according to urban road network information,” where “the distance between adjacent intersections is a road segment”; the examiner understands the intersections to be local areas having the intersections, and the road segments to be the local areas disposed between the identified intersections).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement dividing the map data as Lyu teaches with the cloud server of Jones, Zamora Esquivel, and Koie, as doing so differentiates the intersections from the road segments, where the robot may need to behave differently in each type of region. For example, the robot may only travel in one direction (along one line) across a region identified to be a road segment, where the robot may need to navigate in multiple different ways in a region identified as including an intersection. This is advantageous, as if the robot understands which regions contain an intersection, it can perform simpler behaviors in regions that do not contain intersections, increasing the efficiency of the system.

Regarding claim 13, the combination of Jones, Zamora Esquivel, and Koie discloses every limitation as set forth below. In particular, Jones further discloses wherein the local area classifier is configured to receive the photographed for each of the local areas and to perform learning on the local areas based on the photographed images (In paragraph [0067], Jones teaches that “the mobile robot 
Zamora Esquivel further teaches wherein the local area comprises an overlapping area overlapping with an adjacent local area of the plurality of local areas (In paragraphs [0027] and [0028], Zamora Esquivel discloses that “adjacent ones of the regions 118 are positioned so as to overlap” and that “each region 118 overlaps with at least one adjacent region 118 such that the center points 122 of the adjacent regions are located within the boundaries of each other”).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora Esquivel, Jones, and Koie, in view of Browy (US 2020/0351537 A1).

Regarding claim 21, Zamora Esquivel further discloses wherein the robot is to receive signal (In paragraph [0065], Zamora Esquivel discloses that the robot 102 includes communications interface 1304 to enable communications with the navigation system 112 via the network 116, including receiving navigation assistance data (signal) from the navigation assistance system 112) from a transmitter used in store or office (In paragraphs [0088] and [0094], Zamora Esquivel discloses that processor platform 1700, which implements navigation assistance system 112, includes a communication device such as a transmitter in the interface circuit 1720; the examiner understands the transmitter may be used in a store or office).
The combination of Zamora Esquivel, Jones, and Koie does not explicitly disclose wherein the controller is configured to identify the local area based on Wi-Fi identification information of the transmitter.
However, Browy teaches wherein the controller is configured to identify the local area based on Wi-Fi identification information of the transmitter (In paragraph [0144], Browy teaches wirelessly 
Browy is considered to be analogous to the claimed invention in that they both pertain to localization based on Wi-Fi identification information. It would be obvious to a person having ordinary skill in the art to implement the teachings of Browy with the robot of Zamora Esquivel, Jones, and Koie, where Jones already teaches that any suitable technique and components may be used to localize the robot, such as beacons or RSSI technology in paragraph [0139]. Determining the position, and thereby local area, at least in part based on Wi-Fi identification information is advantageous where the robot is already disclosed to communicate over a network, and where identifying the local area based on the Wi-Fi identification information can further verify the local area determined via the combination of Zamora Esquivel, Jones, and Koie. This is advantageous in that it supplements the accuracy of the operation of the robot.

Regarding claim 23, Zamora Esquivel further discloses wherein the robot is to receive signal (In paragraph [0065], Zamora Esquivel discloses that the robot 102 includes communications interface 1304 to enable communications with the navigation system 112 via the network 116, including receiving navigation assistance data (signal) from the navigation assistance system 112) from a transmitter used in store or office (In paragraphs [0088] and [0094], Zamora Esquivel discloses that processor platform 1700, which implements navigation assistance system 112, includes a communication device such as a transmitter in the interface circuit 1720; the examiner understands the transmitter may be used in a store or office).
The combination of Zamora Esquivel, Jones, and Koie does not explicitly disclose identifying, by the controller, the local area based on Wi-Fi identification information of the transmitter.

It would be obvious to a person having ordinary skill in the art to implement the teachings of Browy with the method of Zamora Esquivel, Jones, and Koie, where Jones already teaches that any suitable technique and components may be used to localize the robot, such as beacons or RSSI technology in paragraph [0139]. Determining the position, and thereby local area, at least in part based on Wi-Fi identification information is advantageous where the robot is already disclosed to communicate over a network, and where identifying the local area based on the Wi-Fi identification information can further verify the local area determined via the combination of Zamora Esquivel, Jones, and Koie. This is advantageous in that it supplements the accuracy of the operation of the robot.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Zamora Esquivel, and Koie, in view of Browy.
Zamora Esquivel further teaches wherein the robot is to receive signal (In paragraph [0065], Zamora Esquivel discloses that the robot 102 includes communications interface 1304 to enable communications with the navigation system 112 via the network 116, including receiving navigation assistance data (signal) from the navigation assistance system 112) from a transmitter used in store or office (In paragraphs [0088] and [0094], Zamora Esquivel discloses that processor platform 1700, which implements navigation assistance system 112, includes a communication device such as a transmitter in the interface circuit 1720; the examiner understands the transmitter may be used in a store or office).

However, Browy teaches wherein the server controller is configured to identify the local area based on Wi-Fi identification information of the transmitter (In paragraph [0144], Browy teaches wirelessly connected resources to assist in localization, for example the determination of position and/or orientation, such as Wi-Fi routers (transmitters) with specific SSID, IP address identifiers, and or signal strength or proximity sensing and/or transmitting capabilities).
It would be obvious to a person having ordinary skill in the art to implement the teachings of Browy with the cloud server of Jones, Zamora Esquivel, and Koie, where Jones already teaches that any suitable technique and components may be used to localize the robot, such as beacons or RSSI technology in paragraph [0139]. Determining the position, and thereby local area, at least in part based on Wi-Fi identification information is advantageous where the robot is already disclosed to communicate over a network, and where identifying the local area based on the Wi-Fi identification information can further verify the local area determined via the combination of Jones, Zamora Esquivel, and Koie. This is advantageous in that it supplements the accuracy of the operation of the robot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 2021/0089772 A1) teaches determining a cell (local area) in which a robot is located based on communication-related information obtained by the robot such as SSID, ESSID, and mac address.

Olson (US 2013/0207816 A1) teaches a positioning system that uses a set of beacons (Wi-Fi access points) to determine the location of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665